EXHIBIT 10.87

 

SEPARATION AND SETTLEMENT AGREEMENT

(Antol)

 

This SEPARATION AND SETTLEMENT AGREEMENT (this “Agreement”) is entered into on
January 10, 2017 (the “Effective Date”) by and among ELITE DATA SERVICES INC., a
Delaware corporation (the “Company”), and STEPHEN ANTOL (“Antol”). The Company
and Antol are collectively referred to herein as the “Parties” and each as a
“Party.”

 

RECITALS

 

WHEREAS, Company is a technology driven management company which owns and
operates businesses in areas of online marketing and gaming operations from two
(2) subsidiaries: Elite Data Marketing LLC, and Elite Gaming Ventures LLC,
collectively hereinafter referred to as (the “Company”);

 

WHEREAS, Antol is the former Chief Financial Officer, Secretary and Treasurer
for the Company;

 

WHEREAS, on or about May 18, 2016, Company and Antol executed that certain
Independent Contractor Agreement (the “Antol Agreement”), pursuant to which the
Company continued the engagement of Antol for his services as Chief Financial
Officer, Secretary and Treasurer to the Company and for such other services, as
deemed necessary by the Board of Directors, from time to time, as set forth in
such agreement;

 

WHEREAS, on or about January 10, 2017, Antol resigned as the Chief Financial
Officer, Secretary and Treasurer;

 

WHEREAS, the Parties wish to resolve all claims either one or more of the
Parties may have against the other Parties under, including but not limited to,
any promises or commitments, verbal or written during any and all business
transactions with each other and otherwise resolve their respective disputes on
an amicable basis.

  

AGREEMENTS

 

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:

 

1. Recitals. The Parties each acknowledge that the Recitals set forth above are
true and accurate. Each of the Recitals is incorporated into this Agreement by
reference and is made a part hereof.

 

 1

 



 

2. Consideration. In consideration of the terms, representations, promises,
settlements, waivers and releases contained in herein, the Company shall, on the
Effective Date, issue to Antol a one year Convertible Redeemable Note (the
"Antol Note") in the principal amount of USD $40,000, at a rate of ten percent
(10%) per annum commencing on date of issuance, convertible into shares of the
Company's common stock at a conversion price equal to the lesser of $0.01 per
share or a discount of fifty-eight percent (58%) of the lowest trading price for
the ten (10) prior trading days, and other terms and conditions set forth
therein, in the form attached hereto as Exhibit A.

 

3. Releases.

 

(a) Antol and his respective heirs, personal representatives, successors,
assigns and all others claiming through or under them, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, does
hereby release, acquit, and forever discharge Company Releasees (as defined
below) and their respective present and former employees, officers, directors,
members, managers, shareholders, agents, consultants, counselor representatives,
and its successors and assigns (collectively, the “Company Releasees”), and each
of them, of and from any and all obligations, claims, debts, demands, covenants,
contracts, promises, agreements, liabilities, controversies, costs, expenses,
attorneys’ fees, actions or causes of action of any nature whatsoever, in law or
in equity, whether known or unknown, foreseen or unforeseen, accrued or not
accrued, direct or indirect, which the Rickett ever had, now have, or can, shall
or may have, up to the Effective Date, against the Company Releasees, or any of
them, either alone or in combination with others.

 

(b) Company behalf of itself and its respective successors and assigns and all
others claiming through or under them, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, does hereby release,
acquit, and forever discharge the Antol and his respective heirs, personal
representatives, successors, assigns (collectively, the “Antol Releasees”), and
each of them, of and from any and all obligations, claims, debts, demands,
covenants, contracts, promises, agreements, liabilities, controversies, costs,
expenses, attorneys’ fees, actions or causes of action of any nature whatsoever,
in law or in equity, whether known or unknown, foreseen or unforeseen, accrued
or not accrued, direct or indirect, which the Company ever had, now have, or
can, shall or may have, up to the Effective Date, against the Antol Releasees,
or any of them, either alone or in combination with others.

   

4. Representations of the Company. Company, severally and not jointly,
represents and warrants to Antol as follows:

 

(a) Authority. Company has all requisite authority and power (corporate and
other), authorizations, consents and approvals to enter into and deliver this
Agreement and any other certificate, agreement, document or instrument to be
executed and delivered by the Company in connection with the transactions
contemplated hereby and to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by Company and the performance by Company of its obligations hereunder
and the consummation by Company of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of such Company.
Company does not need to give any notice to, make any filing with, or obtain any
authorization, consent or approval of any person or governmental authority in
order for the Parties to execute, deliver or perform this Agreement or the
transactions contemplated hereby.

 

(b) Binding Obligations. Assuming this Agreement has been duly and validly
authorized, executed and delivered by the Parties other than Company, this
Agreement is duly authorized, executed and delivered by Company and constitutes
the legal, valid and binding obligations of Company enforceable against Company
in accordance with its terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors rights generally.

 

 2

 



 

(c) No Conflicts. Neither the execution nor the delivery by Company, nor the
consummation or performance by Company of the transactions contemplated hereby
or thereby will, directly or indirectly, (a) contravene, conflict with, or
result in a violation of any provision of the Company’s certificate of
incorporation, certificate or organization, bylaws, operating agreement or
partnership agreement, as applicable, (b) contravene, conflict with or result in
a violation of any law, order, charge or other restriction or decree applicable
to Company, or by which Company or any of its assets and properties are bound or
affected, (c) contravene, conflict with, result in any breach of, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, impair the rights of Company under, or alter the obligations of
any person under, or create in any person the right to terminate, amend,
accelerate or cancel, or require any notice, report or other filing (whether
with a governmental authority or any other person) pursuant to, or result in the
creation of a lien on any of the assets or properties of Company under, any
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which Company is a party or by
which Company or any of its assets and properties are bound or affected; or (d)
contravene, conflict with, or result in a violation of, the terms or
requirements of, or give any governmental authority the right to revoke,
withdraw, suspend, cancel, terminate or modify, any licenses, permits,
authorizations, approvals, franchises or other rights held by Company or that
otherwise relate to the business of, or any of the properties or assets owned or
used by Company, except, in the case of clauses (b), (c), or (d), for any such
contraventions, conflicts, violations, or other occurrences as would not have a
material adverse effect on Company.

 

5. Representations of Antol. Antol, severally and not jointly, represents and
warrants to the Company as follows:

 

(a) Authority. Antol has all requisite authority and power, authorizations,
consents and approvals to enter into and deliver this Agreement and any other
certificate, agreement, document or instrument to be executed and delivered by
Antol in connection with the transactions contemplated hereby and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by Antol and the performance by
such Antol of its obligations hereunder and the consummation by Antol of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of Antol. Antol does not need to give any notice to, make any
filing with, or obtain any authorization, consent or approval of any person or
governmental authority in order for the Parties to execute, deliver or perform
this Agreement or the transactions contemplated hereby.

   

(b) Binding Obligations. Assuming this Agreement has been duly and validly
authorized, executed and delivered by the Parties other than Antol, this
Agreement is duly authorized, executed and delivered by Antol and constitutes
the legal, valid and binding obligations of Antol enforceable against Antol in
accordance with its terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors rights generally.

 

(c) No Conflicts. Neither the execution nor the delivery by Antol, nor the
consummation or performance by Antol of the transactions contemplated hereby or
thereby will, directly or indirectly have a material adverse effect on Antol.

 

6. Restrictive Covenants.

 

(a) Non-Disparagement. Following the date of the Effective Date, (i) Antol will
not make or cause to be made any statements or remarks (including, without
limitation, the repetition or distribution of disparaging, derogatory or
damaging rumors, allegations, negative reports or comments), whether written,
electronic or oral, that are directly or indirectly disparaging, derogatory or
damaging to the Company or any of its past, current or future affiliates,
officers, directors, shareholders, employees, consultants, advisors,
representatives, trustees, subsidiaries, divisions, parent companies, clients or
customers or their policies and procedures, business, practices or financial
condition; and (ii) the Company will not make or cause to be made any statements
or remarks (including, without limitation, the repetition or distribution of
disparaging, derogatory or damaging rumors, allegations, negative reports or
comments), whether written, electronic or oral, that are directly or indirectly
disparaging, derogatory or damaging to Antol as a past officer, director,
shareholder, employee, consultant, advisor, or representatives for the Company;
provided, however, that the foregoing restrictions shall not apply to any
statements by Antol or by the Company that are made truthfully in response to a
subpoena or as otherwise required by applicable law or other compulsory legal
process.

 

 3

 



 

(b) Confidentiality. The Company has provided Antol with access to, and has
confided in him, information, business methods and systems, techniques and
methods of operation developed at great expense by the Company and which are
assets of the Company. Antol recognizes and acknowledges that: (i) all
Confidential Information (defined below) is the property of the Company and is
unique, extremely valuable and developed and acquired by great expenditures of
time, effort and cost; (ii) the misuse, misappropriation or unauthorized
disclosure by Antol of the Confidential Information would constitute a breach of
trust and would cause serious irreparable injury to the Company; and (iii) it is
essential to the protection of the Company’s goodwill and to the maintenance of
the Company’s competitive position that the Confidential Information be kept
secret and that Antol not disclose the Confidential Information to others or use
same to his own advantage or to the advantage of others. Accordingly, Antol
shall not, directly or indirectly, in any manner, utilize or disclose to any
person, firm, corporation, association or other entity, or use on his own
behalf, any confidential and proprietary information of the Company, including,
but not limited to, information relating to its business methods, strategies,
policies, procedures, techniques, research, historical or projected financial
information, budgets, trade secrets, sales, costs, client lists, client
preferences, client identities, marketing materials, investment strategies,
systems, computer programs, or the business affairs and financial condition of
the Company, or any of its clients, (collectively “Confidential Information”),
except for (i) such disclosures where required by law, but only after written
notice to the Company detailing the circumstances and legal requirement for the
disclosure; or (ii) such disclosures where such information was at the time of
disclosure to Antol or thereafter became public acknowledge through no fault or
omission of Antol.

   

(c) Non-Interference. During the two (2) year period following the date of the
Effective Date (the “Restricted Period”), for whatever reason, Antol will not,
directly or indirectly, for himself or on behalf of any third party, at any time
or in any manner:

 

i. persuade, induce, solicit, influence or attempt to influence, or cause any
person who is an employee of the Company to terminate his or her relationship
with the Company or refer any such employee to anyone, without prior written
approval from the Company;

 

ii. request or cause any of the Company’s clients or potential clients to
cancel, modify or terminate any existing or continuing or, to Antol’s knowledge,
prospective business relationship with the Company;

 

iii. engage in or participate in any effort or act to induce, or in any way
cause, any client or, to Antol’s knowledge, prospective client of the Company,
to deal with Antol or any other person or entity except in a capacity as
representative of the Company, or otherwise take any action which might
reasonably be expected to be disadvantageous to the Company;

 

iv. persuade, induce, solicit, influence or attempt to influence, or cause any
client or, to Antol’s knowledge, prospective client of the Company to cease or
refrain from doing business, or to decline to do business, or to change or alter
any existing or prospective business relationship, with the Company;

 

v. accept business from, or perform or provide any services for, any client, or
to Antol’s knowledge, prospective client of the Company;

 

vi. contract with or communicate with, in either case in connection with
services, any client or, to Antol’s knowledge, prospective client of the
Company; or

 

vii. provide any third party with any information concerning any client, or to
Antol’s knowledge, prospective client of the Company, including but not limited
to, the disclosure of any client name or data, in whatever form, to such third
party.

 

 4

 



 

(d) Noncompetition. During the Restricted Period, Antol shall not, directly or
indirectly, engage or participate in, or become employed by, or affiliated with,
or enter into or maintain a contractual relationship with, or render advisory or
any other services to, any person or business entity or organization, of
whatever form, that competes with the Company in the United States or any other
location in which the Company conducts businesss as of the Effective Date.

   

(e) Injunctive Relief. Antol acknowledges that his compliance with the covenants
in Sections 9(b), 9(c) and 9(d) hereof is necessary to protect the good will,
Confidential Information and other proprietary interests of the Company, that
such covenants are supported by adequate and sufficient consideration, and that,
in the event of any violation or threatened violation by Antol of any such
provision, the Company will sustain serious, irreparable and substantial harm to
its business, the extent of which will be difficult to determine and impossible
to remedy by an action at law for money damages. Accordingly, Antol agrees that,
in the event of such violation or threatened violation by him, the Company shall
be entitled to an injunction before trial from any court of competent
jurisdiction as a matter of course and upon the posting of not more than a
nominal bond, in addition to all such other legal and equitable remedies as may
be available to the Company. Antol further acknowledges that he has carefully
considered the nature and extent of the restrictions contained herein and the
rights and remedies conferred upon the Company under this Agreement, and hereby
acknowledges and agrees that the same are reasonable, are designed to protect
the legitimate business interests of the Company, and do not confer benefits
upon the Company disproportionate to the detriment upon him. In the event that
Antol violates any of the covenants in this Agreement and the Company commences
legal action for injunctive or other relief, the Company shall have the benefit
of the full period of the covenants, computed from the date Antol ceased
violation of the covenants, either by order of the court or otherwise. Antol
acknowledges that any claim or cause of action he may have against the Company
shall not constitute a defense to the enforcement by the Company of the other
covenants of the Antol in this Agreement. Antol also acknowledges that his
experience and capabilities are such that he can obtain suitable employment
otherwise than in violation of the covenants in this Agreement and that the
enforcement of these covenants will not prevent the earning of a livelihood nor
cause undue hardship.

 

(f) Remedies Cumulative and Concurrent. The rights and remedies of the Company
as provided in this Section 9 shall be cumulative and concurrent and may be
pursued separately, successively or together, at the sole discretion of the
Company, and may be exercised as often as occasion therefor shall arise. The
failure to exercise any right or remedy shall in no event be construed as a
waiver or release thereof.

 

(g) Authorization. Antol authorizes the Company to inform any third parties,
including future employers, prospective employers and the Company’s clients or
prospective clients, of the existence of this Agreement and his obligations
under it.

 

(h) Definitions. For purposes of this Section 9, the term “Company” shall
include the Company and each of their respective successors, assigns,
subsidiaries or affiliates and the term “Antol” shall include the Antol and each
of their respective heirs, successors, assigns, subsidiaries or affiliates
(other than the Company Parties and any of their respective subsidiaries).

 

7. Miscellaneous.

 

(a) Expenses. Each Party will bear its respective expenses incurred in
connection with the preparation, execution, and performance of this Agreement
and the transactions contemplated by this Agreement, including all fees and
expenses of agents, representatives, counsel, and accountants.

 

 5

 



 

(b) Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission or other
electronic means, including email, on the business day of such delivery if sent
by 6:00 p.m. in the time zone of the recipient, or if sent after that time, on
the next succeeding business day. If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 7(b)), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable:

 

If to the Company, to:

4447 N. Central Exwy.,

Ste. 110-135

Dallas, TX 75205

Attn: Chief Executive Officer

Tel No.: (972) 885-3981

Email: corp@edscompanies.com

If to the Antol, to:

________________________

________________________

________________________

Tel. No.: _________________

Email: ___________________

 

or such other addresses as shall be furnished in writing by any Party in the
manner for giving notices hereunder.

 

(c) Further Assurances. The Parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
Parties may reasonably request for the purpose of carrying out the intent of
this Agreement and the documents referred to in this Agreement.

 

(d) Waiver. The rights and remedies of the Parties are cumulative and not
alternative. Neither the failure nor any delay by any Party in exercising any
right, power, or privilege under this Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted by applicable law, (i) no claim or right arising
out of this Agreement can be discharged by one Party, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
other Parties; (ii) no waiver that may be given by a Party will be applicable
except in the specific instance for which it is given; and (iii) no notice to or
demand on one Party will be deemed to be a waiver of any obligation of such
Party or of the right of the Party giving such notice or demand to take further
action without notice or demand as provided in this Agreement.

 

 6

 



 

(e) Entire Agreement and Modification. This Agreement supersedes all prior
agreements between the Parties with respect to its subject matter and
constitutes a complete and exclusive statement of the terms of the agreement
between the Parties with respect to its subject matter. This Agreement may not
be amended except by a written agreement executed by the Party against whom the
enforcement of such amendment is sought.

 

(f) Assignments, Successors, and No Third-Party Rights. No Party may assign any
of its rights under this Agreement without the prior consent of the other
Parties. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of and be enforceable by
the respective successors and permitted assigns of the Parties. Except as set
forth in Section 6 hereof, nothing expressed or referred to in this Agreement
will be construed to give any person other than the Parties any legal or
equitable right, remedy, or claim under or with respect to this Agreement or any
provision of this Agreement.

 

(g) Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

(h) Section Headings. The headings of Sections in this Agreement are provided
for convenience only and will not affect its construction or interpretation. All
references to “Section” or “Sections” refer to the corresponding Section or
Sections of this Agreement, unless the context indicates otherwise.

 

(i) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. Unless otherwise expressly
provided, the word “including” shall mean including without limitation. The
Parties intend that each representation, warranty, and covenant contained herein
shall have independent significance. If any Party has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty, or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of such representation, warranty, or covenant. All words used
in this Agreement will be construed to be of such gender or number as the
circumstances require.

 

(j) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the Party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

 7

 



 

(k) Specific Performance. Each of the Parties acknowledges and agrees that the
other Parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the Parties agrees that the other
Parties shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the Parties and the
matter (subject to the provisions set forth in Section 7(l) below), in addition
to any other remedy to which they may be entitled, at Law or in equity.

   

(l) Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the Laws of the State of Florida, without
regard to conflicts of laws principles. Each of the Parties submits to the
jurisdiction of any state or federal court sitting in the State of Florida, in
any action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto. Any Party may make service on any other Party by
sending or delivering a copy of the process to the Party to be served at the
address and in the manner provided for the giving of notices in Section 7(b)
above. Nothing in this Section 7(l), however, shall affect the right of any
Party to serve legal process in any other manner permitted by law or at equity.
Each Party agrees that a final judgment in any action or proceeding so brought
shall be conclusive and may be enforced by suit on the judgment or in any other
manner provided by law or at equity.

 

(m) Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY WANES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[Signatures follow on next page]

 

 8

 



 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their duly authorized respective officers, as of the date first above written.

 

COMPANY

ELITE DATA SERVICES INC.

A Florida Corporation

   

By:

/s/ Brenton Mix

 

 

Brenton Mix

 

Chief Executive Officer

     

ANTOL

  

By:

/s/ Stephen Antol

 

 

Stephen Antol

 

Individually





 9

 

  

EXHIBIT A

 

CONVERTIBLE REDEEMABLE NOTE
(Antol Note)

 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT").

 

US $40,000.00

 

ELITE DATA SERVICES, INC.

CONVERTIBLE REDEEMABLE NOTE

 

FOR VALUE RECEIVED, ELITE DATA SERVICES, INC. (the "Company") promises to pay to
the order of STEPHEN ANTOL, an individual and its authorized successors and
permitted assigns ("Holder"), the aggregate principal face amount of FORTY
THOUSAND DOLLARS (U.S. $40,000.00), at ten percent (10%) interest per annum
commencing on the date of execution (the "Effective Date"), due and payable to
Holder by Company, plus accrued interest on the twelve month anniversary date
following the execution of this Note (each a "Maturity Date"), pursuant to the
terms of the Definitive Agreement dated even date herewith between Company and
Holder, of which this Note is made apart. The Company will pay interest payment
and the outstanding principal due upon this Note on the Maturity Date. The
forwarding of such check or wire transfer shall constitute a payment of
outstanding principal hereunder and shall satisfy and discharge the liability
for principal on this Note to the extent of the sum represented by such check or
wire transfer. Interest shall be payable in Common Stock (as defined below)
pursuant to paragraph 3(f) herein.

 

This Note is subject to the following additional provisions:

 

1. The Company shall be entitled to withhold from all payments any amounts
required to be withheld under applicable laws.

 

2. This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended ("Act"), and applicable state securities
laws. Holder shall provide the Company with 3-day written notice of the Note's
transfer and shall presume that any attempted transfer to a party is deemed
qualified by the Holder. Any attempted transfer to a non-qualifying party shall
be treated by the Company as void. Prior to due presentment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company's records as the owner hereof
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected or bound by notice to the contrary.
Any Holder of this Note electing to exercise the right of conversion set forth
in Section 3(a) hereof, in addition to the requirements set forth in Section
3(b) and 3(c), and any prospective transferee of this Note, also is required to
give the Company written confirmation that this Note is being converted ("Notice
of Conversion") in the form annexed hereto as Exhibit A-1. The date of receipt
(including receipt by telecopy) of such Notice of Conversion shall be the
Conversion Date.

 

 10

 



 

3. Note Conversions; Interest Payments; Prepayments, Transfers, Etc.

 

(a) The Holder of this Note is entitled, at its option, beginning on the 181th
day after Effective Date, at any time, to convert all or any amount of the
principal face amount of this Note then outstanding into shares of the Company's
common stock (the " Common Stock ") at a price (" Conversion Price ") for each
share of Common Stock equal to a discount of fifty percent (50%) of the lowest
trading price of the Common Stock as reported on the OTCQB marketplace which the
Company's shares are traded or any market upon which the Common Stock may be
traded in the future (" Exchange "), for the ten (10) prior trading days
including the day upon which a Notice of Conversion is received by the Company
and its transfer agent (provided such Notice of Conversion is delivered by
electronic method of communication to the Company or its transfer agent after 4
P.M. Eastern Standard or Daylight Savings Time if the Holder wishes to include
the same day closing price) beginning on the 181st day after Effective Date.

 

(b) If the shares have not been delivered within three (3) business days, the
Notice of Conversion may be rescinded. Such conversion shall be effectuated by
the transfer agent of the Company delivering the shares of Common Stock to the
Holder within three (3) business days of receipt by the Company of the Notice of
Conversion. Accrued but unpaid interest shall be subject to conversion. No
fractional shares or scrip representing fractions of shares will be issued on
conversion, but the number of shares issuable shall be rounded to the nearest
whole share. To the extent the Conversion Price of the Company's Common Stock
closes below the par value per share, the Company will take all steps necessary
to solicit the consent of the stockholders to reduce the par value to the lowest
value possible under law. The Company agrees to honor all conversions submitted
pending this decrease.

 

(c) At any time or times on or after the Maturity Date, the Holder shall be
entitled to convert all of the outstanding and unpaid principal amount of this
Note into fully paid and non-assessable shares of Common Stock in accordance
with the stated Conversion Price. The Holder shall not be entitled to convert on
a Conversion Date that amount of the Note in connection with that number of
shares of Common Stock which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Company on such Conversion Date. For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the following, the Holder shall not be limited to aggregate conversions of 4.99%
("Conversion Limitation 1"). The Holder shall have the authority to determine
whether the restriction contained in this Section 3(c) will limit any conversion
hereunder. The Holder may waive the conversion limitation described in this
Section 3(c), in whole or in part, upon and effective after 61-days prior
written notice to the Company to increase such percentage to up to 9.99%
("Conversion Limitation 2").

 

(d) The Company shall not issue any fraction of a share of Common Stock upon any
conversion; if such issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share except in the event that rounding up
would violate the conversion limitation set forth in section 3(c) above.

 

 11

 



 

(e) If the Company, at any time after the Issuance Date, shall issue any
securities convertible into or exchangeable for, directly or indirectly, Common
Stock ("Convertible Securities"), other than the Note, or any rights or warrants
or options to purchase any such Common Stock or Convertible Securities, shall be
issued or sold (collectively, the "Common Stock Equivalents") and the aggregate
of the price per share for which Additional Shares of Common Stock may be
issuable thereafter pursuant to such Common Stock Equivalent, plus the
consideration received by the Company for issuance of such Common Stock
Equivalent divided by the number of shares of Common Stock issuable pursuant to
such Common Stock Equivalent (the "Aggregate Per Common Share Price") shall be
less than the applicable Conversion Price then in effect, or if, after any such
issuance of Common Stock Equivalents, the price per share for which Additional
Shares of Common Stock may be issuable thereafter is amended or adjusted, and
such price as so amended shall make the Aggregate Per Share Common Price be less
than the applicable Conversion Price in effect at the time of such amendment or
adjustment, then the applicable Conversion Price upon each such issuance or
amendment shall be reduced to the lower of: (i) the Conversion Price; or (ii) a
twenty-five percent (25%) discount to the lowest Aggregate Per Common Share
Price (whether or not such Common Stock Equivalents are actually then
exercisable, convertible or exchangeable in whole or in part) as of the earlier
of (A) the date on which the Company shall enter into a firm contract for the
issuance of such Common Stock Equivalent, or (B) the date of actual issuance of
such Common Stock Equivalent. No adjustment of the applicable Conversion Price
shall be made under this Section 6 upon the issuance of any Convertible Security
which is outstanding on the day immediately preceding the Issuance Date. No
adjustment shall be made to the Conversion Price upon the issuance of Common
Stock pursuant to the exercise, conversion or exchange of any Convertible
Security or Common Stock Equivalent where an adjustment to the Conversion Price
was made as a result of the issuance or purchase of any Convertible Security or
Common Stock Equivalent.

 

(f) Interest on any unpaid principal balance of this Note shall be paid at the
rate of ten percent (10%) per annum with the first payment being made on the
sixth-month anniversary of this Note. Interest shall be paid by the Company in
Common Stock ("Interest Shares"). Holder may, at any time after six months, send
in a Notice of Conversion to the Company for Interest Shares based on the
formula provided in Section 3(a) above. The dollar amount converted into
Interest Shares shall be all or a portion of the accrued interest calculated on
the unpaid principal balance of this Note to the date of such notice.

 

(g) The Notes may be prepaid, in whole or in part, with the following penalties:
(i) if the note is prepaid within 90 days of the issuance date, then at 120% of
the face amount plus any accrued interest; (ii) if the note is prepaid within 91
days after the issuance date but less than 150 days after the issuance date,
then at 130% of the face amount plus any accrued interest; (iii) if the note is
prepaid within 150 days after the issuance date but less than 180 days after the
issuance date, then at 140% of the face amount plus any accrued interest. This
Note may not be prepaid after the 180th day without written permission from
Holder. Such redemption must be closed and funded within three (3) days of
giving notice of redemption of the right to redeem shall be null and void.

 

(h) Upon (i) a transfer of all or substantially all of the assets of the Company
to any person in a single transaction or series of related transactions, (ii) a
reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, other than a forward or reverse stock
split or stock dividend, or (iii) any consolidation or merger of the Company
with or into another person or entity in which the Company is not the surviving
entity (other than a merger which is effected solely to change the jurisdiction
of incorporation of the Company and results in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of Common
Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale Event"),
then, in each case, the Company shall, upon request of the Holder, redeem this
Note in cash for 150% of the principal amount, plus accrued but unpaid interest
through the date of redemption, or at the election of the Holder, such Holder
may convert the unpaid principal amount of this Note (together with the amount
of accrued but unpaid interest) into shares of Common Stock immediately prior to
such Sale Event at the Conversion Price.

 

(i) In case of any Sale Event (not to include a sale of all or substantially all
of the Company's assets) in connection with which this Note is not redeemed or
converted, the Company shall cause effective provision to be made so that the
Holder of this Note shall have the right thereafter, by converting this Note, to
purchase or convert this Note into the kind and number of shares of stock or
other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 

 12

 



 

4. The Holder agrees that so long as this Note from the Holder and the Company
remains outstanding, the Holder will not enter into or effect "short sales" of
the Common Stock or hedging transaction which establishes a net short position
with respect to the Common Stock of the Company. The Company acknowledges and
agrees that upon delivery of a conversion notice by the Holder, the Holder
immediately owns the shares of Common Stock described in the conversion notice
and any sale of those shares issuable under such conversion notice would not be
considered short sales.

 

5. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6. The Company hereby expressly waives demand and presentment for payment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

 

7. The Company agrees to pay all costs and expenses, including reasonable
attorneys' fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

 

8. If one or more of the following described "Events of Default" shall occur:

 

(a) The Company shall default in the payment of principal or interest on this
Note to the Holder by the Company as of the Maturity Date; or

 

(b) Any of the representations or warranties made by the Company herein or in
any certificate or financial or other written statements heretofore or hereafter
furnished by or on behalf of the Company in connection with the execution and
delivery of this Note under which this note was issued shall be false or
misleading in any respect; or

 

(c) The Company shall fail to perform or observe, in any respect, any covenant,
term, provision, condition, agreement or obligation of the Company under this
Note or any other note issued to the Holder; or

 

(d) The Company shall (1) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; (2) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; (3) file a petition for bankruptcy relief,
consent to the filing of such petition or have filed against it an involuntary
petition for bankruptcy relief, all under federal or state laws as applicable;
or

 

(e) A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

 

(f) Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

 13

 



 

(g) One or more money judgments, writs or warrants of attachment, or similar
process, in excess of fifty thousand dollars ($50,000) in the aggregate, shall
be entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of thirty
(30) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder with the exception of the current litigation that is
already disclosed as reported on the Company's public filings; or

 

(h) The Company shall have its Common Stock delisted from a market (including
the OTCQB marketplace) or, if the Common Stock trades on an exchange, then
trading in the Common Stock shall be suspended for more than ten (10)
consecutive days;

 

(i) The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within three (3) business days of
its receipt of a Notice of Conversion (provided that a reasonable attorney
opinion has been provided by Holder to the Company in which it deems it can
reasonably rely); or

 

(j) The Company shall not be "current" in its filings with the Securities and
Exchange Commission, and such shall not be cured within ten (10) business days;
or

 

(k) The Company shall lose the "bid" price for its stock and a market (including
the OTCBB marketplace or other exchange)

 

Then, or at any time thereafter, unless cured within five (5) business days, and
in each and every such case, unless such Event of Default shall have been waived
in writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder's sole
discretion, the Holder may consider this Note immediately due and payable,
without presentment, demand, protest or (further) notice of any kind (other than
notice of acceleration), all of which are hereby expressly waived, anything
herein or in any note or other instruments contained to the contrary
notwithstanding, and the Holder may immediately, and without expiration of any
period of grace, enforce any and all of the Holder's rights and remedies
provided herein or any other rights or remedies afforded by law. Upon an Event
of Default, interest shall accrue at a default interest rate of 24% per annum
or, if such rate is usurious or not permitted by current law, then at the
highest rate of interest permitted by law. In the event of a breach of Section
8(i) the penalty shall be $50 per day the shares are not issued beginning on the
5th day after the conversion notice was delivered to the Company. This penalty
shall increase to $100 per day beginning on the 10th day. The penalty for a
breach of Section 8(k) shall be an increase of the outstanding principal amounts
by 20%. In case of a breach of Section 8(h), the outstanding principal due under
this Note shall increase by 50%. Further, if a breach of Section 8(m) occurs or
is continuing after the 6-month anniversary of the Note, then the Holder shall
be entitled to use the lowest closing bid price during the delinquency period
(after cure period) as a base price for the conversion. For example, if the
lowest closing bid price during the delinquency period is $0.01 per share and
the conversion discount is 50% the Holder may elect to convert future
conversions at $0.001 per share. If this Note is not paid at maturity, the
outstanding principal due under this Note shall increase by ten percent (10%).

 

9. At the Holder's election, if the Company fails for any reason to deliver to
the Holder the conversion shares by the by the 3rd business day following the
delivery of a Notice of Conversion to the Company and if the Holder incurs a
Failure to Deliver Loss, then at any time the Holder may provide the Company
written notice and documentary evidence indicating the amounts payable to the
Holder in respect of the Failure to Deliver Loss and the Company must make the
Holder whole as follows: Failure to Deliver Loss = [(High trade price at any
time on or after the day of exercise) x (Number of conversion shares)]. Such
failure to deliver will be repayable in the Company's Common Stock.

 

10. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

 14

 



 

11. Neither this Note nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the Company and the
Holder.

 

12. The Company represents that it is not a "shell" issuer and has never been a
"shell" issuer or that if it previously has been a "shell" issuer that at least
12 months have passed since the Company has reported Form 10 type information
indicating it is no longer a "shell issuer.

 

13. The Holder agrees that so long as this Note from the Holder and the Company
remains outstanding, the Holder will not enter into or effect "short sales" of
the Common Stock or hedging transaction which establishes a net short position
with respect to the Common Stock of the Company. The Company acknowledges and
agrees that upon delivery of a conversion notice by the Holder, the Holder
immediately owns the shares of Common Stock described in the conversion notice
and any sale of those shares issuable under such conversion notice would not be
considered short sales.

 

14. The Company will give the Holder direct notice of any corporate actions,
including but not limited to name changes, stock splits, recapitalizations etc.
This notice shall be given to the Holder as soon as possible under law.

 

15. Any dispute or claim arising to or in any way related to this Note or the
rights and obligations of each of the parties hereto may be settled by binding
arbitration pursuant. All arbitration shall be conducted in accordance with the
rules and regulations of the American Arbitration Association ("AAA"). AAA shall
designate an arbitrator from an approved list of arbitrators following both
parties' review and deletion of those arbitrators on the approved list having a
conflict of interest with either party. The Company agrees that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner. The Company hereto knowingly and voluntarily waives any and all
rights it may have to a trial by jury with respect to any litigation based on,
or arising out of, under, or in connection with, this note.

 

16. This Note shall be governed by and construed in accordance with the laws of
Florida applicable to contracts made and wholly to be performed within the State
of Florida and shall be binding upon the successors and assigns of each party
hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of
Florida. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 

[SIGNATURES ON PAGE TO FOLLOW]

 

 15

 



  

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized on the date referenced below.

 



 

ELITE DATA SERVICES, INC.

      

Date: January 10, 2017

By:

/s/ Brenton Mix

 

 

Brenton Mix

   

Chief Executive Officer

     



 

 16

 



  

EXHIBIT A-1

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of Elite Data Services, Inc.
("Shares"), according to the conditions set forth in such Note, as of the date
written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: ________________________________________

 

Applicable Conversion Price: _________________________________

 

Signature:  _______________________________________________

                                    [Print Name of Holder and Title of Signer]

 

Address: ________________________________________________

 

SSN or EIN: ______________________________________________

 

Shares are to be registered in the following name:

 

Name: ______________________________

 

Address: ____________________________

                 ____________________________

 

Tel: ________________________________

 

SSN or EIN: _________________________

 

Shares are to be sent or delivered to the following account:

 

Account Name: _______________________

                            _______________________

 

Address: ____________________________

                 ____________________________

                 ____________________________

 

 



17



 